DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2020 has been entered.
 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “first hydraulic connection” in line 8 of claim 1; the “second hydraulic connection” in line 29 of claim 1; the “hydraulic connection” in line 4 of claim 3; the “first hydraulic connection” in line 18 of claim 12; the “second hydraulic connection” in line 37 of claim 12; and the “hydraulic connection” in line 6 of claim 25.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the “first hydraulic connection” in line 8 of claim 1;
the “second hydraulic connection” in line 29 of claim 1;
the “hydraulic connection” in line 4 of claim 3;
the “first hydraulic connection” in line 18 of claim 12;
the “second hydraulic connection” in line 37 of claim 12;
the “hydraulic connection” in line 6 of claim 25;
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11, 12, 17 and 22-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure, as originally filed, does not disclose that the invention (fluid delivery system) comprising the “first hydraulic connection” in line 8 of claim 1; the “second hydraulic connection” in line 29 of claim 1; the “hydraulic connection” in line 4 of claim 3; the “first hydraulic connection” in line 18 of claim 12; the “second hydraulic 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the hydraulic connection" in line 6.  There is insufficient antecedent basis for this limitation in the claim. There are two “hydraulic connections,” namely the “first hydraulic connection (line 8 of claim 1)” and the “second hydraulic connection (line 29 of claim 1),” in the claim, the Examiner is uncertain which particular hydraulic connection is referred by the Applicant. Clarification is respectfully requested. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kromberg et al. (DE29715336. Kromberg hereafter).
With respect to claim 25, Kromberg discloses an internally heated hose assembly (Figs. 3-5) comprising:
a flexible hose (left 15. Fig. 5) having an inlet (left) end and an outlet (right) end (near 19’ on the left);
a connection assembly coupled to the outlet end of the flexible hose, the flexible hose and the connection assembly forming a fluid channel, wherein the connection assembly comprises: 
a hydraulic connection (19’ on the left); and
a heating element passageway (passageway for 32 and 33) that intersects the fluid channel and includes a seal (left 26); and
a heating element (32 and 33) comprising one or more electrical conductors, wherein the heating element is at least partially disposed in the fluid channel and the heating element passageway, and is configured to (capable of) heat the fluid channel.
With respect to claim 26, Kromberg discloses wherein the seal is configured to fit around the heating element (Figs. 3-5).
With respect to claim 27, Kromberg discloses wherein the seal is configured to contact a surface of the heating element (Figs. 3-5).
With respect to claim 28, Kromberg discloses the internally heated hose assembly further comprising: 
an electrical connection assembly (left 25 and 20 in the middle) coupled to the heating element.
With respect to claim 29, Kromberg discloses wherein the electrical connect assembly is coupled to a return line (31) corresponding to the heating element.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kromberg et al. (DE29715336. Kromberg hereafter) in view of Sawada (US 2008/0317450).
With respect to claim 1, Kromberg discloses a fluid delivery system (Figs. 3-5) comprising: 
a first internally heated hose assembly (see Fig. 5 with additional annotations below) comprising:

a first connection assembly coupled to the first outlet end of the first flexible hose, the first flexible hose and the first connection assembly forming a first fluid channel, wherein the first connection assembly comprises: 
a first hydraulic connection (14 on the right); and 
a first heating element passageway (passageway for 30) that intersects the first fluid channel and includes a seal (26 on the right); and
a first internal heating element (30), comprising one or more electrical conductors, wherein the first internal heating element is at least partially disposed in the first fluid channel and the first heating element passageway, and is configured to (capable of) heat the first fluid channel; and
a second internally heated hose assembly (see Fig. 5 with additional annotations below) comprising:
	a second flexible hose (15 on the left) having a second inlet end (connecting to 19’ on the left) and a second outlet end; 
a second connection assembly coupled to the second inlet end of the second flexible hose, the second flexible hose and the second connection assembly forming a second fluid channel, wherein the second connection assembly comprises:
a second hydraulic connection (14 on the left) couple to the first connection assembly such that the first and second internally heated hose assemblies are hydraulically coupled in series (Fig. 5); and

Kromberg fails to disclose the second hydraulic connection removably couplable to the first connection assembly.
However, Sawada teaches a fluid delivery system (Figs. 1-7) with internal heating element (heater lines HL) within the fluid passages (conduits 10), the fluid delivery system comprising a first connection assembly (tube 1 on the left of Fig. 1) removably couplable (Fig. 3) to a second hydraulic connection assembly (tube 1 in the middle of Fig. 1) such that the first and second internally heated hose assemblies are hydraulically coupled in series. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of removable connectivity between the first connection to the second hydraulic connection, as taught by Sawada, to Kromberg’s hydraulic connection assemblies, in order to increase the adaptability and adjustability of the fluid delivery system (paragraph [0046]).
With respect to claim 2, Kromberg’s fluid delivery system modified by Sawada’s removable coupling, Kromberg fails to disclose the fluid delivery system further comprising: at least one controller configured to generate an at least one control signal to control a temperature of the first internal heating element and the second internal heating element.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a controller to control the temperature of the first internal heating element and the second internal heating element as taught by Sawada, to Kromberg’s fluid delivery system, in order to control the temperature of the first internal heating element and the second internal heating element (paragraph [0004]).
With respect to claim 3, Kromberg’s fluid delivery system modified by Sawada’s removable coupling, Kromberg further discloses wherein the first connection assembly further comprises:
an electrical chamber (at right 25) having an electrical connection (at 20): 
a fluid chamber (defined by right 19’) having the hydraulic connection (at right 19’); and
wherein the electrical chamber receives the first internal heating element such that the electrical connection is separated from the hydraulic connection.
With respect to claim 4, Kromberg’s fluid delivery system modified by Sawada’s removable coupling, Sawada further teaches wherein the at least one controller 
With respect to claim 5, Kromberg’s fluid delivery system modified by Sawada’s removable coupling, Kromberg and Sawada further disclose wherein the first and second internal heating elements are electrically connected in series. 
With respect to claim 6, Kromberg’s fluid delivery system modified by Sawada’s removable coupling, Kromberg and Sawada further disclose wherein the first inlet end of the first flexible hose is configured to (capable of) receive pressurized fluid from a fluid pump.
With respect to claim 7, Kromberg’s fluid delivery system modified by Sawada’s removable coupling, Kromberg further discloses wherein the second outlet end of the second flexible hose is coupled to a dispenser (wiper-mounted spray nozzles) configured to (capable of) dispense the fluid onto a surface (windscreen and headlight. Paragraph [0010]). 
With respect to claim 8, Kromberg’s fluid delivery system modified by Sawada’s removable coupling, Kromberg further discloses wherein the seal is configured to (capable of) fit around the first internal heating element (Figs 3-5).
With respect to claim 9, Kromberg’s fluid delivery system modified by Sawada’s removable coupling, Kromberg further discloses wherein the seal contacts a surface of the first internal heating element (Figs 3-5).
With respect to claim 24, Kromberg’s fluid delivery system modified by Sawada’s removable coupling, Kromberg further discloses wherein the second connection assembly further comprises:


    PNG
    media_image1.png
    670
    982
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        February 10, 2021